           Case 2:19-cr-00265-RFB-VCF Document 181 Filed 07/27/21 Page 1 of 3



1    LISA A. RASMUSSEN, ESQ.
2    Nevada Bar No. 7491
     THE LAW OFFICES OF KRISTINA
3
     WILDEVELD & ASSOCIATES
4    550 E. Charleston Blvd., Suite A
     Las Vegas, NV 89104
5
     (702) 222-0007 (T) | (702) 222-0001 (F)
6    Lisa@Veldlaw.com
7
     Attorneys for Anthony Hurtado
8

9
                                UNITED STATES DISTRICT COURT
10

11                                   DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,                     Case No.: 2:19-cr-00265 RFB-VCF
13
                   Plaintiff,
14
                                                   STIPULATION TO CONTINUE
15
     vs.                                           SENTENCING DATE; AND ORDER
16   ANTHONY HURTADO,
17
                   Defendant
18

19          It is stipulated and agreed, by and between Christopher Chiou, Acting United
20   States Attorney and his Assistant United States Attorney Susan Cushman, counsel for
21   the United States of America and Lisa Rasmussen, counsel for Anthony Hurtado as
22
     follows:
23
            1.     Sentencing in this matter is presently scheduled for July 29, 2021.
24
            2.     Counsel for the defendant needs additional time to conduct mitigation
25
     investigation relevant to Mr. Hurtado’s sentencing.
26
            3.     The government is not opposed to this request.
27
            4.     The parties request a date not earlier than mid-September 2021.
28
     STIPULATION TO CONTINUE SENTENCING DATE; AND ORDER - 1
           Case 2:19-cr-00265-RFB-VCF Document 181 Filed 07/27/21 Page 2 of 3



1
            5.     Mr. Hurtado is in custody and is not opposed to this request.
2
            6.     All other defendants in this matter have already been sentenced.
3
            7.     This is the first request to continue the sentencing in this matter and this
4
     request is not made for the purpose of delay.
5
            8.     Denial of this request for a continuance of the sentencing could result in a
6
     miscarriage of justice.
7
            IT IS SO STIPULATED.
8
                   Dated this 26TH day of July 2021.
9

10
                                               THE LAW OFFICES OF KRISTINA
11
                                               WILDEVELD & ASSOCIATES,
12

13
                                                      /s/ Lisa A. Rasmussen
                                                   LISA A. RASMUSSEN, ESQ.
14                                                 Nevada Bar No. 7491
15                                                 Attorneys for Anthony Hurtado

16
                                               CHRISTOPHER CHIOU
17                                             Acting United States Attorney,
18
                                                      /s/ Susan Cushman
19                                             ____________________________________
20                                             By: Susan Cushman
                                               Assistant United States Attorney
21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE SENTENCING DATE; AND ORDER - 2
          Case 2:19-cr-00265-RFB-VCF Document 181 Filed 07/27/21 Page 3 of 3



1
                                           ORDER
2
           Upon the Stipulation of the parties, and good cause appearing,
3
           IT IS HEREBY ORDERED that the sentencing date presently schedule for July 29,
4
                                                  23rd
     2021 is hereby vacated and continued to the ____________            September, 2021
                                                              day of ___________________
5
         9:00
     at __________ a.m./p.m.
                   ___
6
           IT IS SO ORDERED.
7
           Dated: ______________
                   July 27, 2021
8

9
                                            _______________________________________
10                                          The Honorable Richard F. Boulware, II
11                                          United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE SENTENCING DATE; AND ORDER - 3
